
	
		I
		112th CONGRESS
		2d Session
		H. R. 4134
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2012
			Mrs. Black introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify
		  that any person who, for a commercial purpose, makes available for consumer use
		  a machine capable of producing tobacco products, is a manufacturer of tobacco
		  products.
	
	
		1.Facilitating the production
			 of tobacco products for commercial purposes
			(a)In
			 generalSubsection (d) of
			 section 5702 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new flush sentence:
				
					Such term
				shall include any person who for commercial purposes makes available for
				consumer use a machine capable of producing tobacco products. In the case of
				any such use, such person shall be treated as having removed any such tobacco
				products so
				produced..
			(b)Effective
			 dateThe amendment made by this section shall apply to articles
			 removed after the date of the enactment of this Act.
			
